Citation Nr: 1718708	
Decision Date: 05/26/17    Archive Date: 06/05/17

DOCKET NO.  16-30 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), generalized anxiety disorder, paranoid reaction condition, and other specified personality disorder.

2.  Entitlement to service connection for a right leg disorder, to include shin splints.

3.  Entitlement to service connection for a left leg disorder, to include shin splints.

4.  Entitlement to service connection for rheumatoid arthritis.

5.  Entitlement to service connection for degenerative arthritis.

6.  Entitlement to service connection for a right knee disorder.

7.  Entitlement to a higher initial disability rating (or evaluation) in excess of 50 percent for bilateral plantar fasciitis.

8.   Entitlement to a higher initial disability rating (or evaluation) in excess of 10 percent for tinnitus.

9.  Entitlement to a higher initial disability rating (or evaluation) in excess of 10 percent for left knee patellofemoral syndrome.

10.  Entitlement to a higher initial disability rating (or evaluation) in excess of 10 percent for sacroiliac joint dysfunction.

11.  Entitlement to a higher initial disability rating (or evaluation) in excess of 10 percent for limitation of extension of the right hip due to femoral acetabular impingement syndrome.

12.  Entitlement to a higher initial disability rating (or evaluation) in excess of 10 percent for limitation of flexion of the right hip due to femoral acetabular impingement syndrome.

13.  Entitlement to a compensable initial disability rating (or evaluation) for limitation of abduction and adduction of the right hip due to femoral acetabular impingement syndrome.

14.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 2011 to December 2013.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a November 2015 rating decision of the RO in Louisville, Kentucky.  The Veteran, in part, has appealed from the initial ratings assigned for multiple service-connected disabilities.  In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans' Claims (Court) addressed a similar appeal and directed that such appeal of the initial rating assigned following a grant of service connection was specifically not a claim for an increased disability rating.  The Court also directed that separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  The issues of service connection for rheumatoid arthritis and higher initial disability ratings for left knee patellofemoral syndrome, sacroiliac joint dysfunction, and right hip femoral acetabular impingement syndrome are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran is currently diagnosed with generalized anxiety disorder.

2.  During service the Veteran was treated for mental health symptoms and diagnosed with anxiety disorder.

3.  The currently diagnosed generalized anxiety disorder is related to service.

4.  Prior to filing the claim for service connection, the Veteran was diagnosed with bilateral shin splints, the symptoms of which were present after the filing of the claim.

5.  During service the Veteran was diagnosed with and treated for bilateral shin splints.

6.  The diagnosed bilateral shin splints were incurred in service. 

7.  Prior to and during the relevant period on appeal, the Veteran did not have degenerative arthritis of any bodily joint.

8.  Prior to and during the relevant period on appeal, the Veteran did not have a right knee disability.

9.  For the entire initial rating period on appeal, from May 11, 2015, the service-connected bilateral plantar fasciitis did not manifest as a severe foot injury of either the right or left foot, and did not approximate the loss of use of either foot.

10.  For the entire initial rating period on appeal, from May 11, 2015, the service-connected tinnitus has been assigned the maximum 10 percent schedular rating available under Diagnostic Code 6260.

11.  For the entire relevant period on appeal, from May 11, 2015, the Veteran was unable to obtain or maintain substantially gainful employment as a result of service-connected disabilities.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for an acquired psychiatric disorder of generalized anxiety disorder have been met.  §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2016).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a right leg disability of shin splints have been met.  §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2016).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a left leg disability of shin splints have been met.  §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2016).

4.  The criteria for service connection for degenerative arthritis have not been met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326(a) (2016).

5.  The criteria for service connection for a right knee disorder have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2016).

6.  The criteria for a higher initial disability rating in excess of 50 percent for bilateral plantar fasciitis have not been met or more nearly approximated for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 3.326(a), 4.1, 4.3, 4.7, 4.10, 4.20, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5276-5284 (2016).

7.  There is no legal basis for the assignment of an initial disability rating in excess of 10 percent for tinnitus for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326, 4.1, 4.2, 4.10, 4.20, 4.87, Diagnostic Code 6260 (2016).

8.  Resolving reasonable doubt in the Veteran's favor, the criteria for a TDIU have been met from May 11, 2015.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19, 4.25 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  As the instant decision grants a TDIU and service connection for generalized anxiety disorder and bilateral shin splints, and remands the left knee, back, and right hip rating issues, no further discussion of VA's duties to notify and to assist is necessary as to those issues.

In May 2015, the Veteran submitted a VA Form 21-526EZ, Application for Disability Compensation and Related Compensation Benefits, which included a Notice to Veteran/Service Member of Evidence Necessary to Substantiate a Claim for Veterans Disability Compensation and Related Compensation Benefits.  The Notice informed of the evidence generally needed to support a claim for service connection, what actions needed to be undertaken, and how VA would assist in developing the claim.  The notice was issued to the Veteran prior to the November 2015 rating decision from which this appeal arises.  Further, the issues on appeal were readjudicated in a May 2016 Statement of the Case (SOC); therefore, there was no defect with respect to the timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As the rating issues on appeal arise from the Veteran's disagreement with the initial ratings following the grant of service connection, no additional notice is required regarding this downstream element of the service connection claim.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have similarly held that regarding the downstream element of the initial rating that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability rating and effective date has been made, 38 U.S.C.A. § 5103(a) notice is no longer required); 38 C.F.R. § 3.159(b)(3) (no VCAA notice required because of filing of notice of disagreement (NOD)).

Regarding the duty to assist in this case, the Veteran received VA arthritis, tinnitus, knee, and foot examinations in August 2015.  The examination reports are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examination reports reflect that the VA examiners reviewed the record, conducted necessary testing, and answered all relevant questions.

All relevant documentation has been secured or adequately attempted to be secured, including VA and private treatment (medical) records, and all relevant facts have been developed.  There remains no question as to the substantial completeness of the issues of service connection for degenerative arthritis and a right knee disorder, and higher initial disability ratings for tinnitus and bilateral plantar fasciitis.  
38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Service Connection Law and Regulation

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Arthritis is a chronic disease under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable to the issue of service connection for degenerative arthritis.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

With any claim for service connection (under any theory of entitlement), it is necessary for a current disability to be present.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992); see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (service connection may be warranted if there was a disability present at any point during the claim period, even if it is not currently present); Romanowsky v. Shinseki, 
26 Vet. App. 289 (2013) (when the record contains a recent diagnosis of disability immediately prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).  Symptoms such as pain, by itself, without an underlying medical condition, do not constitute a disability for VA purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345, 348 (1998).

Service Connection for an Acquired Psychiatric Disorder

The Veteran contends that service connection for an acquired psychiatric disorder is warranted as a currently diagnosed disorder stems from prior in-service mental health symptoms.  Initially, the Board notes that the Veteran is currently diagnosed with generalized anxiety disorder.  The report from a March 2017 private mental health examination reflects that the Veteran was diagnosed with generalized anxiety disorder.  Further, various VA treatment records also note a diagnosis of generalized anxiety disorder.

Next, the Board finds that the Veteran was treated for mental health symptoms and diagnosed with anxiety disorder during service.  Service treatment records reflect that the Veteran was treated for anxiety disorder and adjustment disorder with anxiety in November 2013.  Service treatment records from December 2013 also reflect that the Veteran was prescribed medication to treat anxiety during service.

Finally, after a review of all the evidence of record, both lay and medical, the Board finds that the evidence is at least in equipoise as to whether the Veteran's currently diagnosed generalized anxiety disorder is related to active service.  As discussed above, the Veteran was treated for anxiety symptoms during service.  A November 2013 mental health service treatment record reflects that the Veteran had demonstrated a pattern of misconduct with command, was unable to hold a position in the mail room, had difficulty performing duties with the chaplain, was acting strange and creepy when interacting with others, and was very anxious.

VA received a March 2017 private mental health examination and opinion.  The private examination report reflects that the mental health examiner reviewed and discussed the relevant evidence of record, including service treatment records, post-service VA medical records, and various lay statements.  At the conclusion of the examination, the private examiner opined that the generalized anxiety disorder began during active service and has continued uninterrupted to the present.  In support of this opinion, the private examiner reviewed and discussed a body of medical literature detailing the emergence of mental health symptoms within active duty servicemen.

The Board notes that the Veteran received a VA mental health examination in August 2015.  Per the VA examination report, the Veteran was diagnosed by the VA examiner with other specified personality disorder and a negative service connection opinion was rendered.  Further, the VA examiner assessed that the Veteran did not have an anxiety disorder; however, as the weight of the evidence reflects that the Veteran does have a separately diagnosable anxiety disorder, the Board finds the August 2015 VA mental health examination to be of little probative value.

The Veteran is currently diagnosed with an acquired psychiatric disorder of generalized anxiety disorder.  Service treatment records reflect that during service the Veteran was treated for mental health symptoms and diagnosed with anxiety disorder.  A private psychologist has opined that it is as likely as not that the currently diagnosed generalized anxiety disorder is related to the Veteran's in-service anxiety.  Resolving reasonable doubt in the Veteran's favor, the Board finds that an acquired psychiatric disorder of generalized anxiety disorder was incurred in active service.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

The evidence of record indicates that the Veteran may have other currently diagnosed acquired psychiatric disorders.  Where a veteran is diagnosed with multiple mental health disabilities, and it is unclear from the record which symptoms are attributable to each distinct disability, the Board is precluded from differentiating between the symptomatology and the disabilities.  See Mittleider v. West, 11 Vet. App.181, 182 (1998) (per curiam).  In this case, the Board is unable to differentiate the symptomatology of the generalized anxiety disorder from the symptomatology of any other acquired psychiatric disorder, as the medical evidence of record has not made such differentiation; therefore, the Board has attributed all identified mental health symptomatology and social and occupational impairment to the now service-connected generalized anxiety disorder.  As such, the RO should consider all of the Veteran's mental health symptomatology and social and occupational impairment when assigning an initial disability rating.  For these reasons, the Board need not consider whether service connection is also warranted for any other acquired psychiatric disorder.

Service Connection for Bilateral Shin Splints

The Veteran has advanced having shin splint symptoms that originated in active service.  Initially, the Board notes that service treatment records reflect that the Veteran was treated for bilateral shin splints from September to November 2011.  Per a November 2011 service treatment record, the Veteran had shin splint symptoms while running, which were improved with therapy.  A June 2013 service treatment record diagnosed bilateral shin splints and noted that symptoms of the disability had continued since 2011.  Further, a November 2013 service treatment record, near the time of service separation, listed bilateral shin splints as a current medical problem.

Having found that the Veteran was treated for bilateral shin splints during service, the Board also finds the evidence to be in relative equipoise on the question of whether the Veteran has a currently diagnosed disability of bilateral shin splints.  The Veteran received a VA lower leg examination in August 2015.  Per the examination report, while it was noted by the VA examiner that the Veteran was diagnosed with bilateral shin splints in 2011, the VA examiner went on to opine that there was no current evidence of shin splints at that time.

At the August 2015 VA lower leg examination, the Veteran advanced having continuing symptoms of shin splints since service separation.  As noted above, a November 2013 service treatment record, which was near the time of service separation, listed bilateral shin splints as a current medical problem.  A February 2015 VA pain clinic record noted the Veteran's past medical history of shin splints, and a March 2015 private treatment record also reported that the Veteran had a past medical history of bilateral shin splints.  Per a June 2015 private treatment record, the Veteran advanced having shin splint symptoms.  Further, the report from a July 2015 private physical therapy treatment record conveys that the Veteran complained bilateral shin splints.  

As discussed above, pursuant to McClain, service connection may be warranted if there was a disability present at any point during the claim period, even if it is not currently present.  McClain, 21 Vet. App. 319.  Further, under Romanowsky, when the record contains a recent diagnosis of disability immediately prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  Romanowsky, 
26 Vet. App. at 294.  Here, the Veteran separated from service in December 2013 and the request for service connection was filed in May 2015, approximately 17 months later.  The evidence reflects that bilateral shin splints were noted as a continuing problem near the time of service separation, and available private and VA treatment records dated immediately prior to and just after the filing of the instant matter reflect that the Veteran continued to complain of bilateral shin splint symptoms.  Considering both McClain and Romanowsky, and resolving all reasonable doubt in favor of the Veteran, the Board finds that prior to filing the claim for service connection, the Veteran was diagnosed with bilateral shin splints, the symptoms of which were present after the filing of the claim.  As such, the Board finds the requirement of a current diagnosis of bilateral shin splints to be met.

Finally, the Board finds that the evidence is at least in equipoise on the question of whether the Veteran had the onset of the current bilateral shin splint symptoms in service and since service separation (i.e., whether the bilateral shin splints were "incurred in" service).  As the VA examiner at the August 2015 VA lower leg examination assessed that the Veteran did not have a current diagnosis of bilateral shin splints, no medical professional has opined, positively or negatively, as to the relationship between the currently diagnosed bilateral shin splints and the shin splints treated in service.

In Walker v. Shinseki, the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  While shin splints is not a chronic disease pursuant to 38 C.F.R.  § 3.309(a), as indicated above, the Board has nonetheless found the evidence at least in equipoise on the question of whether the shin splints diagnosed and treated in service had symptomatology that continued from service separation to the present, thus tending to show direct service incurrence.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a), (d).  As discussed below, the Board is granting the service connection claim based on evidence, including that pertinent to service, which establishes that the bilateral shin splints began in service, so was "incurred in" service.  The finding that the Veteran has had shin splint symptoms since service is supportive of the claim overall because it tends to show that the same symptoms that began during service were the basis for the later diagnosed bilateral shin splints.  See Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993) (lay statements are competent on in-service and post-service symptoms - dizziness, loss of balance, hearing trouble, stumble and fall, and tinnitus - that were later diagnosed as Meniere's disease).

The weight of the competent evidence is at least in relative equipoise on the question of whether the Veteran's shin splints of the right and left legs are related to service, that is, were "incurred" in service.  The evidence reflects that during service the Veteran was diagnosed with and treated for shin splints, and that bilateral shin splint symptoms continued up until service separation.  VA and private treatment records convey that the Veteran continued to complain of and seek treatment for bilateral shin splint symptoms after service separation until the present.  Such evidence tends to show that the current bilateral shin splint symptoms are related to the in-service diagnosis of shin splints, that is, shows that shin splints of the right and left legs were "incurred in" active service.  See 38 C.F.R. § 3.303(d).  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for direct service connection for shin splints of the right and left legs have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran has advanced possibly having other lower leg disabilities related to service, to include tibial stress fractures.  Where a Veteran is diagnosed with multiple lower leg disabilities, and it is unclear from the record which symptoms are attributable to each distinct disability, the Board is precluded from differentiating between the symptomatology and the disabilities.  See Mittleider v. West, 11 Vet. App.181, 182 (1998) (per curiam).  In this case, the Board is unable to differentiate the symptomatology of the bilateral shin splints from any other lower leg disability symptomatology.  As such, the Board has attributed all identified symptomatology  of the right and left lower legs to the now service-connected shin splints of the right and left legs.  As such, the RO should consider all of the lower leg symptomatology when assigning initial disability ratings.  For these reasons, the Board need not consider whether service connection is also warranted for any other lower leg disorders.

Service Connection for Degenerative Arthritis

The Veteran has requested service connection for degenerative arthritis.  Having reviewed all the relevant evidence of record, lay and medical, the Board finds that prior to and during the relevant period on appeal the Veteran did not have degenerative arthritis of any bodily joint.

Per Diagnostic Code 5003, degenerative arthritis is to be established by X-ray findings.  38 C.F.R. § 4.71a.  Service treatment records reflect that while degenerative joint disease (degenerative arthritis) was offered as a differential consideration in some instances, the Veteran was never diagnosed with degenerative arthritis of any joint during service.

An August 2014 chiropractic treatment record reflects that the Veteran reported taking the medication "Mobic," an anti-inflammatory drug that is commonly used to treat osteo and rheumatoid arthritis; however, the record does not convey exactly what disability was being treated with the Mobic.  

Per a March 2015 private treatment record, a private physician reviewed the Veteran's past medical history and assessed the active problems.  The Veteran was not diagnosed with degenerative arthritis in any part of the body.  Treatment records from the same private physician group in September and December of 2014 also do not diagnose degenerative arthritis.  Further, an April 2014 treatment record from a different private physician group conveys that, after a review the Veteran's symptoms and history, the Veteran was not diagnosed with any form of degenerative arthritis.  More recently, a private physician, after an initial evaluation of the Veteran's reported diffuse muscular and joint pain, diagnosed fibromyalgia and lumbosacral disc disease.  Again, no diagnosis of degenerative arthritis was rendered.  Further, a July 2016 VA spinal X-ray did not show degenerative arthritis.  In sum, review of all the VA and private medical records does not reflect any X-ray evidence or diagnosis of degenerative arthritis of any part of the body prior to or during the relevant period on appeal. 

In August 2015, the Veteran received VA back, hip, lower leg, knee, foot, and arthritis examinations.  X-rays taken at these examinations showed no arthritis in the back, hip, thighs, knees, lower legs, feet, and/or hands.  Based upon the X-rays and review of the relevant evidence of record, the VA examiner at the August 2015 VA arthritis examination opined that the Veteran did not have degenerative arthritis of any joint.

The Board has given serious consideration to the Veteran's contention of having degenerative arthritis.  While the Veteran is competent to offer lay statements regarding orthopedic pain felt at any time, here, as a lay person, under the facts of this case that requires X-ray evidence of degenerative arthritis, the Veteran does not have the requisite medical training or credentials to be able to render a competent medical diagnosis of degenerative arthritis.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (whether lay evidence is competent regarding a particular disability is determined on a case by case basis; holding that ACL injury is too "medically complex" for lay diagnosis); King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2009) (holding that it was not erroneous for the Board to find that a lay veteran claiming service connection for a back disorder and his wife lacked the "requisite medical training, expertise, or credentials needed to render a diagnosis" and that their testimony "could not establish medical causation nor was it a competent opinion as to medical causation"); Clyburn v. West, 12 Vet. App. 296, 301 (1999) (holding that a veteran is not competent to relate currently diagnosed chondromalacia patellae or degenerative joint disease to the continuous post-service knee symptoms); Savage v. Gober, 10 Vet. App. 488, 496-97 (1997) (requiring that a veteran present medical nexus evidence relating currently diagnosed arthritis to in-service back injury).

For these reasons, the Board finds that the weight of the evidence demonstrates that the Veteran does not have degenerative arthritis in any part of the body.  Both VA and private treatment records reflect that the Veteran has never been diagnosed with degenerative arthritis.  Further, X-rays taken at multiple VA examinations in August 2015 also did not show any degenerative arthritis in any part of the Veteran's body.  Because the preponderance of the evidence is against the issue, the claim must be denied, and the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for a Right Knee Disorder

The Veteran has requested service connection for a right knee disorder.  Having reviewed all the relevant evidence of record, lay and medical, the Board finds that prior to and during the relevant period on appeal the Veteran did not have a right knee disorder.

Service treatment records reflect that, while the Veteran was treated for right knee pain in September 2011, the Veteran was not diagnosed with a right knee disability and the pain appears to have resolved prior to service separation.  In fact, per a November 2013 service treatment record, while the Veteran did advance having pain in the left knee, both feet, the left elbow, the right hip, the right femur, both hands, the lower back, and both shins, the Veteran did not advance having any pain in the right knee.

A March 2015 private treatment record reflects that the Veteran was assessed with "bilateral knee pain;" however, no specific disability was diagnosed regarding the right knee.  The Board notes that an assessment of rheumatoid arthritis (addressed below) was also advanced.  Subsequently, in July 2015, the Veteran sought treatment for right hip pain.  During the initial evaluation, the Veteran reported having left knee ligament damage, bilateral shin splints, and bilateral plantar fasciitis; however, the Veteran made no mention of any diagnosed disability and/or disability symptoms of the right knee.  Further, review of all the available VA and private treatment records do not reflect that the Veteran has ever been diagnosed with a separate right knee disorder.

The Veteran received a VA knee examination in August 2015.  At that time, the Veteran was diagnosed with patellofemoral pain syndrome of the left knee; however, the Veteran was not diagnosed with any disorder of the right knee.  During the interview, the Veteran reported having left knee pain since 2012, but did not report any right knee problems, to include pain.  Upon examination, the right knee had normal range of motion, full muscle strength, full stability, no ankylosis, no meniscal dislocation or removal, and no arthritis.  

In September 2015, the Veteran sought treatment for "diffuse muscular and joint pain."  While the right knee was not specifically discussed, the Board notes that an assessment of fibromyalgia was advanced.  Fibromyalgia (addressed below) is "pain and stiffness in the muscles and joints that either is diffuse or has multiple trigger points."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 703 (32nd ed. 2012).

The Board has given consideration to the Veteran's contention of having a right knee disorder.  While the Veteran is competent to offer lay statements regarding orthopedic pain felt at any time, here, as a lay person, under the facts of this case, the Veteran does not have the requisite medical training or credentials to be able to render a competent medical diagnosis of a right knee disability.  See Kahana, 
24 Vet. App. at 438 (whether lay evidence is competent regarding a particular disability is determined on a case by case basis; holding that ACL injury is too "medically complex" for lay diagnosis); King, 700 F.3d at 1345 (holding that it was not erroneous for the Board to find that a lay veteran claiming service connection for a back disorder and his wife lacked the "requisite medical training, expertise, or credentials needed to render a diagnosis" and that their testimony "could not establish medical causation nor was it a competent opinion as to medical causation"); Clyburn, 12 Vet. App. at 301 (holding that a veteran is not competent to relate currently diagnosed chondromalacia patellae or degenerative joint disease to the continuous post-service knee symptoms); Savage, 10 Vet. App. at 496-97 (requiring that a veteran present medical nexus evidence relating currently diagnosed arthritis to in-service back injury).

For these reasons, the Board finds that the weight of the evidence demonstrates that the Veteran does not have a separately diagnosed right knee disability.  Both VA and private treatment records reflect that the Veteran has never been diagnosed with a specific right knee disability.  Further, no right knee disability was diagnosed at the August 2015 VA knee examination.  While the Veteran has complained of right knee pain, the available treatment records indicate that any such pain is more likely related to another disability, including as the service-connected back disability, or an overall body pain disorder, such as rheumatoid arthritis or fibromyalgia.  As above, the Board has given consideration to the Veteran's contention of a currently diagnosed right knee disability; however, the Veteran is a lay person and, while competent to discuss orthopedic pain symptoms, does not have the requisite medical training or credentials to be able to render a competent medical diagnosis regarding a right knee disorder.  Because the preponderance of the evidence is against the issue, the benefit of the doubt doctrine is not for application.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Disability Rating Law and Regulation

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21. 

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2016).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2016).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  The Court has directed that separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson, 12 Vet. App. 119.  

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20.

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that pain actually sets in.  See VAOPGCPREC 9-98.

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

Higher Initial Disability Rating for Bilateral Plantar Fasciitis

The schedular rating criteria for disabilities of the foot are found at 38 C.F.R. § 4.73, Diagnostic Codes 5276 through 5284.  For the entire initial rating period on appeal, the Veteran's service-connected bilateral plantar fasciitis has been rated as 50 percent disabling under Diagnostic Code 5276 for acquired flatfoot.  

Under Diagnostic Code 5276, mild flatfoot with symptoms relieved by built-up shoe or arch support is rated as noncompensable.  Moderate flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the tendo Achillis, pain on manipulation and use of the feet, bilateral or unilateral, is rated 10 percent disabling.  Severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, is rated 20 percent disabling for unilateral disability, and is rated 30 percent disabling for bilateral disability.  Pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo Achillis on manipulation, that is not improved by orthopedic shoes or appliances, is rated 30 percent disabling for unilateral disability, and is rated 50 percent disabling for bilateral disability.  38 C.F.R. § 4.71a.

Great care is to be exercised in the selection of the diagnostic code number. 
38 C.F.R. § 4.27 (2016).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  See 38 C.F.R. § 4.20 (providing for consideration of functions affected, anatomical localization, and symptomatology in assigning a diagnostic code).  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case" and the Board can choose the diagnostic code to apply so long as it is supported by reasons and bases as well as the evidence.  Butts v. Brown, 5 Vet. App. 532, 538 (1993).

While the Veteran has received the maximum schedular rating available under Diagnostic Code 5276, the Board notes that higher initial disability ratings may be available to the Veteran under Diagnostic Code 5284 if each foot were to be rated individually.  Diagnostic Code 5284, which addresses other foot injuries, provides a 10 percent rating for impairment of moderate degree, a 20 percent rating for moderately severe impairment, a 30 percent rating for severe impairment, and a 40 percent rating for actual loss of the use of the foot.  38 C.F.R. § 4.71a.  As such, the Board could award higher initial disability ratings if each foot were to be individually rated as either severe in symptomatology or without use.

Words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6 (2016).  Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating. 
38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 4.2, 4.6.

Having reviewed all the relevant evidence of record, lay and medical, the Board finds that for the entire initial rating period on appeal, from May 11, 2015, the Veteran's service-connected bilateral plantar fasciitis did not manifest as a severe foot injury of either the right or left foot, and did not approximate the loss of use of either foot.

Per an October 2013 VA treatment record, the Veteran complained of bilateral arch pain related to the plantar fascitis.  At that time, the Veteran had been wearing custom orthotics for three weeks.  Upon examination there was tenderness along the plantar arch of both feet.  A December 2013 service treatment record, just prior to service separation, reflects that symptoms of the bilateral plantar fascitis included pain and swelling.  The Veteran was using custom orthotics to treat the symptoms; however, the Veteran was still symptomatic.  The service examiner advised the Veteran to undergo plantar fasciotomies on both feet to lengthen the fascia, which would reduce or resolve the pain.

An August 2014 chiropractic treatment record reflects that the Veteran complained of bilateral foot tingling.  The Veteran also advanced having overall body pain, to include the feet, at a level of seven out of ten on the pain scale.  Further, the Veteran conveyed that the overall body pain worsened with movement and negatively impacted a variety of physical activities, including standing, walking, and sitting down.  A July 2015 private treatment record reflects that the Veteran complained of pain, numbness, and tingling in the feet.

The Veteran received a VA foot examination in August 2015.  Per the examination report, the Veteran reported bilateral foot tenderness and tightness and it hurt to walk.  Numbness and tingling were present in the arches.  Pain was at a level of four out of ten on the pain scale.  The Veteran also reported flare-ups of pain, stating that the foot pain was worse in the morning.  Walking and standing were limited to 15 minutes each, and the Veteran advanced being unable to run.

Upon examination in August 2015, the Veteran had bilateral foot pain that was accentuated on use and manipulation of the feet.  There was also extreme tenderness of the plantar surfaces of both feet.  While the Veteran used orthotics, the tenderness was not improved by their use.  The Veteran did not have decreased longitudinal arch height of one or both feet on weight bearing, objective evidence of marked deformity, marked pronation, weight bearing over or medial to the great toe, inward bowing of the Achilles tendon, or inward displacement or severe spasm of the Achilles tendon.  The VA examiner opined that the bilateral foot disability did not diminish functioning to the point where amputation with prosthesis would equally serve the Veteran.  Further, the Veteran did not have hammer toe, hallux valgus, hallux rigidus, pes cavus, malunion or nonunion of the tarsal or metatarsal bones, or other foot injuries or conditions.

The Board has reviewed all of the available VA and private treatment records from the relevant rating period on appeal.  Any available documents addressing bilateral foot symptomatology not discussed above are merely cumulative of the symptoms identified in the treatment records discussed above.

After a review of all the medical and lay evidence, the Board finds that, for the initial rating period on appeal, the weight of the evidence is against assignment of a disability rating under Diagnostic Code 5284 for either foot.  As noted above, a 40 percent disability rating is assigned when there is actual loss of use of the foot.  Per the report from the August 2015 VA foot examination, the VA examiner explicitly opined that the bilateral foot disability did not diminish functioning to the point where amputation with prosthesis would equally serve the Veteran.  In other words, the VA examiner opined that the Veteran had not lost the use of either foot.

As to the question of whether either foot warranted a 30 percent disability rating under Diagnostic Code 5284 for a "severe foot injury," the Board finds that the symptoms displayed by the Veteran more nearly approximate a 50 percent disability rating under Diagnostic Code 5276.  During the relevant period on appeal, the Veteran's bilateral feet have displayed symptoms of pain, swelling, extreme tenderness of the plantar surfaces of both feet not improved by orthotics, numbness, tingling, and limitations of physical abilities such as standing and walking.  Pain, swelling, and extreme tenderness of the plantar surfaces of both feet not improved by orthotics are symptoms explicitly listed under Diagnostic Code 5276.  38 C.F.R. § 4.71a.  Further, under DeLuca, the Veteran's physical limitations related to the foot symptoms are also considered by Diagnostic Code 5276.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  Additionally, while numbness and tingling are not explicitly listed in the rating criteria, they are symptoms that are to be taken into account when determining whether the disability is "mild," "moderate," "severe," or "pronounced."  

Having reviewed all the evidence of record, and considering that all of the Veteran's bilateral foot symptomatology is addressed by Diagnostic Code 5276, the Board does not find the Veteran's individual foot symptomatology to more nearly approximate the severity of symptomatology considered under Diagnostic Code 5284 for severe symptoms of a foot injury.  Rather, the symptomatology is specifically in line with that contemplated by Diagnostic Code 5276 for pronounced acquired flatfoot.  For these reasons, the weight of the evidence reflects that during the initial rating period on appeal, from May 11, 2015, the criteria for a higher initial disability rating in excess of 50 percent for bilateral plantar fasciitis have not been met or more nearly approximated.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.

Higher Initial Disability Rating for Tinnitus

Tinnitus is rated under Diagnostic Code 6260, which provides a 10 percent disability rating for recurrent tinnitus.  38 C.F.R. § 4.87.  Note (2) further explains that the Board must assign only a single evaluation for recurrent tinnitus, whether the sound is perceived in one ear, both ears, or in the head.  The Federal Circuit affirmed VA's long-standing interpretation of Diagnostic Code 6260 as authorizing only a single 10 percent rating for tinnitus, whether perceived as unilateral or bilateral.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  Citing United States Supreme Court precedent, the Federal Circuit explained in Smith that an agency's interpretation of its own regulations was entitled to substantial deference by the courts as long as that interpretation was not plainly erroneous or inconsistent with the regulations.  Finding that there was a lack of evidence in the record suggesting that VA's interpretation of Diagnostic Code 6260 was plainly erroneous or inconsistent with regulations, the Federal Circuit concluded that the Veterans Court had erred in not deferring to VA's interpretation.  

In view of the foregoing, the Board concludes that the regulations preclude a schedular evaluation in excess of a single 10 percent rating for tinnitus; therefore, the Veteran's claim for a disability rating greater than 10 percent for tinnitus must be denied under Diagnostic Code 6260, Note 2.  38 C.F.R. § 4.87.  As disposition of this issue is based on the law and not the facts of the case, the issue must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Extraschedular Referral Consideration

The Board had also considered whether an extraschedular rating is warranted for the service-connected bilateral plantar fasciitis and/or tinnitus.  Ratings shall be based as far as practicable upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).
 
The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances).  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet App 111 (2008).  However, the Board gives no deference to the Director's adjudication and the Board is permitted to exercise jurisdiction over the question of entitlement to an extraschedular rating whether or not the Director of the Compensation and Pension Service finds an extraschedular rating warranted.  See Kuppamala v. McDonald, 
27 Vet. App. 447 (2015) (applying principles announced in Wages to 38 C.F.R. 
§ 3.321(b) extraschedular adjudication, namely, Director of C&P decision is not evidence, and is not a policy decision, but is simply a decision or adjudication that is adopted by the RO and reviewed de novo by the Board); Cf. Wages v. McDonald, 27 Vet. App. 233 (2015) (holding that a decision of TDIU under 38 C.F.R. 
§ 4.16(b) by the Director of C&P is not evidence, and is not a policy decision, but is simply a decision or adjudication that is adopted by the RO and reviewed de novo by the Board).

With respect to the first prong of Thun, the Veteran's bilateral plantar fasciitis manifested primarily as pain, swelling, extreme tenderness of the plantar surfaces of both feet not improved by orthotics, numbness, tingling, and limitations of physical abilities such as standing and walking.  The various schedular rating criteria for foot disabilities specifically provide for and contemplate ratings based on the aforementioned symptomatology (Diagnostic Codes 5276 through 5284).    

Further, the functional limitations imposed by the Veteran's bilateral plantar fasciitis, including difficulty standing, walking, and performing other physical activities, are primarily the result of the bilateral foot pain caused by engaging in these activities; therefore, consistent with DeLuca, the effects of the Veteran's foot pain and associated limitations on daily life are specifically contemplated by the schedular criteria beyond simply using the symptoms as a marker of severity under Diagnostic Code 5284.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the functional limitations and the effects on daily life.

As to the service-connected tinnitus, the report from an August 2015 VA tinnitus examination reflects that the Veteran reported tinnitus symptoms of an occasional high-pitched ringing in both ears, which occurs once per week and lasts for approximately 20 minutes.  No other symptoms were advanced by the Veteran.  Further, the VA examiner opined that the tinnitus had no impact on the ordinary conditions of daily life, including the ability to work.  

The Board notes that tinnitus symptoms are subjective.  Considering this, the Rating Schedule was implemented to assign a single 10 percent rating for all degrees of recurrent tinnitus, whether the sound is perceived in one ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic Code 6260, Note (2).  As such, all tinnitus symptoms, loud or soft, constant or infrequent, and/or of high or low frequency, and in both ears, are contemplated by the schedular rating criteria at Diagnostic Code 6260.  As such, the Veteran's tinnitus symptoms of an occasional high-pitched ringing in both ears, which occurs once per week and lasts for approximately 20 minutes, is explicitly considered by the rating schedule.  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.

Comparing the Veteran's disability level and symptomatology of the bilateral plantar fasciitis and tinnitus to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule; therefore, the assigned ratings are adequate.  Absent any exceptional factors associated with the disabilities, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  The issue of entitlement to a TDIU is addressed below.

Entitlement to a TDIU

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155.  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  The service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue will be addressed in both instances.  38 C.F.R. § 4.16(a), (b).

If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).

If a veteran's disabilities do not meet the objective combined rating percentage criteria of 38 C.F.R. § 4.16(a), it then becomes necessary to consider whether the criteria for referral for extraschedular consideration are met under § 4.16(b) criteria.  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Submission to the Director, Compensation and Pension Service, for extraschedular consideration is warranted in all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a).  38 C.F.R. § 4.16(b).

Individual unemployability must be determined without regard to any non-service-connected disabilities or a veteran's advancing age.  38 C.F.R. 
§§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  Id. at 361.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor.  38 C.F.R. 
§ 4.3. 

In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to a TDIU is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991). 

In evaluating a veteran's employability, consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Marginal employment is not considered substantially gainful employment and generally is deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability.  38 C.F.R. § 4.17(a) (2015).

The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); 38 C.F.R. § 4.16(a); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).

Here, the combined schedular disability rating eligibility criteria for a TDIU under 38 C.F.R. § 4.16(a) have been met.  During the relevant period on appeal, the Veteran had a combined schedular disability rating of 70 percent or higher, to include the following service-connected disabilities: bilateral plantar fasciitis, sacroiliac joint dysfunction, right hip femoral acetabular impingement syndrome, left knee patellofemoral syndrome, and tinnitus.  Additionally, in the instant decision, the Board grants service connection for generalized anxiety disorder and bilateral shin splints.  Further, during the relevant time period, the Veteran had at least one disability rated as 40 percent or higher (bilateral plantar fasciitis).  See 38 C.F.R. § 4.16(a).

After reviewing all the evidence of record, the Board finds that the evidence is at least in equipoise on the question of whether the Veteran's service-connected disabilities prevent obtaining or maintaining substantially gainful employment.  Per the Veteran's submitted, VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, the Veteran last worked as a package handler in March 2015.  The Veteran advanced being unable to work due to a combination of mental health and orthopedic disability symptoms.

VA received a March 2017 private employment examination and opinion.  Per the employment examination report, the private examiner reviewed the various August 2015 VA orthopedic examinations and interviewed the Veteran.  Per the report, the Veteran's service-connected orthopedic disabilities would result in the Veteran being unable to stand for 10 minutes, unable to walk unassisted for more than 10 minutes, unable to sit for more than 15 minutes, and unable to lift or carry more than five pounds.  The Veteran would miss multiple days of work and need many breaks throughout the workday.  At the conclusion of the examination, the private physician opined that the Veteran's service-connected orthopedic disabilities would prevent the Veteran from maintaining substantially gainful employment.

VA also received a March 2017 private mental health and employment examination from a private psychologist.  Again, after reviewing all the relevant evidence of record, the private psychologist opined that the now service-connected generalized anxiety disorder, in conjunction with the other service-connected orthopedic disorders, would prevent the Veteran from maintaining substantially gainful employment.  Specifically, in the employability review, the private psychologist explained that service-connected disability symptoms would prevent the Veteran from being able to handle the stress of a competitive work environment.

Resolving reasonable doubt in the Veteran's favor, the Board finds that the service-connected disabilities, specifically, a combination of orthopedic and mental health disorder symptoms, prevent the Veteran from obtaining or maintaining substantially gainful employment.  Two private examiners, a psychologist and a physician, assessed that the Veteran was unable to maintain substantially gainful employment after reviewing the evidence of record and considering all of the 

Veteran's orthopedic and mental health disorder symptoms.  For these reasons, and resolving all reasonable doubt in favor of the Veteran, the Board finds that entitlement to a TDIU is warranted for the entire relevant rating period on appeal from May 11, 2015.  38 C.F.R. §§ 3.340, 3.341, 4.15, and 4.16.    


ORDER

Service connection for generalized anxiety disorder is granted.

Service connection for shin splints of the right leg is granted.

Service connection for shin splints of the left leg is granted.

Service connection for degenerative arthritis is denied.

Service connection for a right knee disorder is denied.

A higher initial disability rating in excess of 50 percent for service-connected bilateral plantar fasciitis is denied.

A higher initial disability rating in excess of 10 percent for service-connected tinnitus is denied.

A TDIU from May 11, 2015 is granted.


REMAND

VA Examination Law and Regulation

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996).  VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. 
§ 3.159(c)(4).  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr, 21 Vet. App. at 312 (2007).

Service Connection for Rheumatoid Arthritis

The Veteran has requested service connection rheumatoid arthritis.  Service treatment records from August and November 2013 reflect that service examiners suspected the Veteran had rheumatoid arthritis; however, a subsequent December 2013 service treatment record conveys that the Veteran saw a rheumatologist in service who found that the Veteran did not have rheumatoid arthritis.  Rather, the Veteran was diagnosed with chronic pain syndrome.

Multiple post-service private treatment records reflect that the Veteran reported having been diagnosed with rheumatoid arthritis in service, and the disability would be included in the past medical history and active problem sections of the treatment reports.  Subsequently, the Veteran was referred to rheumatology and, per an August 2015 private treatment record, a rheumatologist opined that the Veteran did not have rheumatoid arthritis.  Rather, the rheumatologist opined that the Veteran had "muscular aching."  

The Veteran received a VA rheumatoid arthritis examination in August 2015.  While the VA examiner opined that the Veteran did not have rheumatoid arthritis, the VA examiner did not address what disability or disabilities may be causing the Veteran's reported full body pain.  

Subsequent to the August 2015 VA examination, the Veteran saw another private physician.  Per a September 2015 private treatment report, the Veteran again advanced having diffuse muscular and joint pain that he attributed to rheumatoid arthritis.  After considering the treatment records showing possible rheumatoid arthritis, the private physician appears to diagnose the Veteran with fibromyalgia. 

Based upon the above, it appears that the Veteran may have a disability that manifests as diffuse muscular and joint pain, to include rheumatoid arthritis, fibromyalgia, and/or chronic pain syndrome.  While VA has obtained an examination and opinion concerning rheumatoid arthritis, it has not done so as to fibromyalgia and/or chronic pain syndrome.  As such, remand for a new VA examination is necessary.

Higher Initial Ratings for Left Knee, Back, and Right Hip

The Veteran received VA knee, back, and hip examinations in August 2015.  In Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 requires that all VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  It is not clear whether joint testing for pain on both active and passive motion and in weight-bearing and nonweight-bearing was conducted at the August 2015 VA examinations.  As such, the Board is remanding the left knee, back, and right hip initial rating issues for further VA examination.

Outstanding Treatment Records 

VA should obtain all relevant VA and private clinical documentation that could potentially be helpful in resolving the issues.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  On remand the AOJ should request that the Veteran provide any relevant outstanding private treatment records not already associated with the record.  Further, the AOJ should obtain any outstanding VA treatment records for the period from April 2016.

Accordingly, the issues of service connection for rheumatoid arthritis and higher initial disability ratings for left knee patellofemoral syndrome, sacroiliac joint dysfunction, and right hip femoral acetabular impingement syndrome are REMANDED for the following action:

1.  Contact the Veteran and request information as to any outstanding private treatment records concerning treatment for bodily pain and/or the service-connected left knee, back, and right hip disabilities.  Upon receipt of the requested information and the appropriate releases, the AOJ should contact all identified health care providers and request that they forward copies of all available treatment records and clinical documentation for the relevant time period on appeal pertaining to the treatment of the Veteran's service-connected disabilities, not already of record, for incorporation into the record.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e).

2.  Associate with the record all VA treatment records pertaining to the treatment of the Veteran's treatment for bodily pain and the service-connected left knee, back, and right hip disabilities, not already of record, for the period from April 2016.

3.  Schedule the appropriate VA examinations to assist in determining the current level of severity of the service connected left knee, back, and right hip disabilities and whether service connection for a disability manifested by diffuse muscular and joint pain is warranted.  The relevant documents in the record should be made available to the examiner(s), who should indicate on the examination report that he/she has reviewed the documents in conjunction with the examination.  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated studies should be performed.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  The examiner(s) should provide the following opinions: 

Service Connection for a Pain Disorder

A)  Examine the Veteran to determine whether the Veteran has one or more diagnosed disabilities that manifest as diffuse muscular and/or joint pain, to include rheumatoid arthritis, fibromyalgia, and/or chronic pain syndrome.

B)  For each disability diagnosed, is it at least as likely as not (50 percent or higher degree of probability) that the currently diagnosed disability(ies) is related to the Veteran's treatment during service for diffuse muscular and/or joint pain symptoms that were first suspected to be symptoms of rheumatoid arthritis and then later diagnosed as chronic pain syndrome?

C)  If the diagnosed disability(ies) is not related to the in-service treatment, is it at least as likely as not (50 percent or higher degree of probability) that the currently diagnosed disability(ies) otherwise had its onset during a period of active service?  Please note and discuss specifically service treatment entries in August, November, and December 2013 involving suspected rheumatoid arthritis or chronic pain syndrome.

Higher Initial Disability Ratings 

The VA examiner should report the extent of the knee, back, and hip symptomatology in accordance with VA rating criteria.

The VA examiner should test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, and on both sides in the case of paired joints.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The extent of any incoordination, weakened movement, and excess fatigability on use should also be described by the VA examiner.  If feasible, the VA examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.

The VA examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups, and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  The VA examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If the VA examiner is unable to report the degree of additional range of motion loss during a flare-up, the VA examiner must explain why it is not feasible to render such an opinion. In other words, the VA examiner should opine as to any resultant loss in range of motion that would occur during flare-ups, or explain why it is not feasible to render such an opinion.

4.  Then, readjudicate the issues of service connection for rheumatoid arthritis and higher initial disability ratings for left knee patellofemoral syndrome, sacroiliac joint dysfunction, and right hip femoral acetabular impingement syndrome.  If any benefit sought on appeal remains denied, the Veteran and representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


